MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                             Jan 16 2020, 6:17 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Tarek E. Mercho                                          Curtis T. Hill, Jr.
Mercho Caughey                                           Attorney General of Indiana
Indianapolis, Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joy Thornton,                                            January 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2082
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       David Hooper, Magistrate
                                                         Trial Court Cause No.
                                                         49G08-1901-CM-3489



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2082 | January 16, 2020               Page 1 of 5
                                          Case Summary
[1]   Joy Thornton appeals his conviction for Class A misdemeanor criminal

      trespass, arguing that the evidence is insufficient to support it. We affirm.



                            Facts and Procedural History
[2]   In January 2019, Yesenia Ceja was the manager at Peddler’s Mall on West 38th

      Street in Indianapolis. Peddler’s Mall is a flea market that rents booth space to

      different vendors. As the manager, Ceja had the authority to ask people to

      leave Peddler’s Mall. On January 25, Ceja saw Thornton walk into Peddler’s

      Mall. Ceja approached Thornton and told him that he was not allowed to be

      there as a result of an incident that occurred in September 2018 and asked him

      to leave. Thornton ignored Ceja and walked to a cell-phone repair booth

      operated by Luis Perez. Ceja went to her office and called the police.


[3]   Indianapolis Metropolitan Police Department Officer Nicholas Wroblewski

      arrived at Peddler’s Mall a few minutes later. Ceja told Officer Wroblewski

      that she had asked Thornton to leave but that he didn’t do so. Officer

      Wroblewski was the same officer who responded to the September 2018

      incident and remembered Thornton. Officer Wroblewski and Ceja then

      approached Thornton at Perez’s booth, and Ceja, again, asked him to leave.

      Thornton responded that it was a “public place” and that he didn’t have to

      leave. Tr. p. 34. Officer Wroblewski told Thornton that he had to leave and

      that if he didn’t do so he would be arrested. When Thornton then became


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2082 | January 16, 2020   Page 2 of 5
      “rude,” “argumentative,” and “hostile,” Officer Wroblewski arrested him for

      criminal trespass. Id.


[4]   Thereafter, the State charged Thornton with Class A misdemeanor criminal

      trespass based on Indiana Code section 35-43-2-2(b)(2).1 Following a bench

      trial, he was convicted.


[5]   Thornton now appeals.



                                  Discussion and Decision
[6]   Thornton contends that the evidence is insufficient to support his criminal-

      trespass conviction. In order to convict Thornton of criminal trespass as

      charged here, the State had to prove that he (1) did not have a contractual

      interest in Peddler’s Mall and (2) knowingly or intentionally refused to leave

      Peddler’s Mall after having been asked to leave by Peddler’s Mall or its

      agent. See Ind. Code § 35-43-2-2(b)(2); Appellant’s App. Vol. II p. 8.


[7]   Thornton first argues that the State failed to prove that he was on the property

      of Peddler’s Mall when he was asked to leave. Specifically, he claims that no

      evidence was presented that he was “on Peddler’s Mall property versus the

      leased property of Perez.” Appellant’s Br. p. 9. Thornton’s argument,




      1
        The State filed a second criminal-trespass count against Thornton based on Section 35-43-2-2(b)(1), but the
      trial court granted Thornton’s motion for judgment on the evidence as to this count and dismissed it.
      Accordingly, we do not address it.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2082 | January 16, 2020                   Page 3 of 5
      however, ignores the fact that vendors merely rent booth space from Peddler’s

      Mall. As such, a customer who visits a booth is necessarily on Peddler’s Mall

      property. Accordingly, the evidence is sufficient to prove that Thornton was on

      the property of Peddler’s Mall when he was asked to leave.


[8]   Thornton next argues that the State failed to prove that he lacked a contractual

      interest in Peddler’s Mall, as he was there to do business with Perez. Even

      though Peddler’s Mall is open to the public, as the owner of the property,

      Peddler’s Mall had the right to determine whom to invite, the scope of the

      invitation, and the circumstances under which the invitation could be revoked.

      Accordingly, Peddler’s Mall could revoke Thornton’s invitation to be there. See

      Olsen v. State, 663 N.E.2d 1194, 1196 (Ind. Ct. App. 1996) (finding that the

      evidence was sufficient to prove that the defendant did not have a contractual

      interest in a hotel lobby because the hotel had revoked his invitation to be

      there); see also Lyles v. State, 970 N.E.2d 140, 143 (Ind. 2012) (finding that the

      evidence was sufficient to prove that the defendant lacked a contractual interest

      in his bank’s property because he was “neither an owner nor an employee of the

      bank” and “the bank manager had authority to ask customers to leave the bank

      premises”). Because the evidence shows that Peddler’s Mall revoked

      Thornton’s invitation to be there, the evidence is sufficient to prove that




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2082 | January 16, 2020   Page 4 of 5
      Thornton did not have a contractual interest in Peddler’s Mall. 2 We therefore

      affirm Thornton’s conviction for Class A misdemeanor criminal trespass.


[9]   Affirmed.


      Najam, J., and Tavitas, J., concur.




      2
        Thornton also argues that the State failed to prove that Ceja was an agent of Peddler’s Mall. Thornton
      relies heavily on Glispie v. State, 955 N.E.2d 819 (Ind. Ct. App. 2011), reh’g denied. In its brief, the State points
      out that this Court clarified Glispie in Berry v. State, 4 N.E.3d 204 (Ind. Ct. App. 2014), trans. denied, and
      argues that Berry—not Glispie—controls this case. Thornton did not acknowledge Berry in his brief or file a
      reply brief to respond to the State’s argument.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2082 | January 16, 2020                         Page 5 of 5